Citation Nr: 9921051	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for shin splints.  

2.  Propriety of the initial noncompensable disability evaluation 
assigned for a service-connected right knee scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1975 to June 
1977 and from March 1984 to July 1995.  The veteran's second 
period of service included active duty in Southwest Asia from 
August 1990 to March 1991.  

This appeal arises from a May 1996 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  By that 
decision, the RO, among other things, denied service connection 
for shin splints, granted service connection (and assigned a 
noncompensable disability evaluation) for a right knee scar, and 
granted service connection (and assigned a noncompensable 
disability evaluation) for a history of chronic pes planus.  

Thereafter, in July 1997, the veteran presented testimony 
concerning the claim of entitlement to service connection for 
shin splints and the issue of the propriety of the initial 
noncompensable disability evaluation for pes planus.  Although 
the veteran did not discuss at the hearing the issue of the 
propriety of the initial noncompensable disability evaluation for 
the right knee scar, it was noted that he desired that that claim 
remain in appellate status.  Hearing transcript (T.) at 1.  

In August 1997, the hearing officer continued the denial of 
service connection for shin splints and granted a compensable 
evaluation of 10 percent for pes planus with plantar fasciitis.  
In the notification of this decision, which was also dated in 
August 1997, the RO asked the veteran to notify the agency as to 
whether the grant of a compensable rating for his 
service-connected pes planus satisfied his appeal with regard to 
that issue.  In the following month, the veteran responded that 
he agreed with the RO's decision as to the assigned increased 
percentage and that he did not wish to continue his appeal with 
respect to this disability.  Consequently, the only issues 
remaining for appellate review are entitlement to service 
connection for shin splints and the propriety of the initial 
noncompensable disability evaluation for the right knee scar.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence that the 
veteran has shin splints which are attributable to his military 
service.  

2.  The scar on the veteran's right knee is not manifested by 
ulceration, pain, tenderness or adverse limitation of function.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for shin 
splints is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

2.  A compensable disability rating for the service-connected 
scar on the veteran's right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Shin Splints

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim, one that appears to be meritorious.  
See Murphy, 1 Vet.App. at 81.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief by 
a fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet this 
statutory burden will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  In 
order for a claim of service connection to be well grounded, 
there must be proof of present disability.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992) (requiring, for a well-grounded claim, competent 
evidence that a veteran currently has the claimed disability).  
In addition, there must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995).  The veteran must also submit 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an incident 
or injury occurred during service, competent lay testimony, 
including the veteran's testimony, may constitute sufficient 
evidence; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence must 
be submitted to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has essentially 
contended that he has shin splints as a result of his active 
military duty.  At a July 1997 personal hearing before a hearing 
officer at the RO, the veteran testified that, if he stands and 
walks for a long time, he experiences a sharp pain shooting up 
through his legs.  T. at 4-6.  

The service medical records from the veteran's first period of 
active military duty are negative for complaints of, treatment 
for, or findings of shin splints.  At VA general medical and 
orthopedic examinations conducted in September 1977, 
approximately three months after the veteran's discharge, the 
veteran made no complaints regarding shin splints.  These 
evaluations provided no evidence of findings, or diagnoses, of 
shin splints.  

According to service medical records from the veteran's second 
period of active military duty, in August 1984 he sought 
treatment for complaints of "pain" in both shins and ankles 
after running.  He reported having a similar problem six months 
earlier.  X-rays at the prior treatment session showed no 
deformities.  Examination in August 1984 demonstrated tenderness 
over the "shin" area.  In pertinent part, the assessment of 
shin splints was given.  In October 1984, the veteran sought 
treatment for complaints of shin pain for the previous two 
months.  Examination showed increased pain with abduction and no 
deformity or discoloration.  The assessment of possible shin 
splints was made.  Several days later, the veteran returned with 
further complaints of pain along the lateral shin bones in spite 
of treatment.  The veteran described this condition as aggravated 
by running and prolonged walking.  The anatomy of the veteran's 
lower legs was within normal limits.  Palpation of the lateral 
shins revealed no outstanding bony prominences.  The examiner 
recommended ruling out shin splints.  In November 1984, the 
veteran was treated for shin splints aggravated by pes planus.  

Subsequently, in April 1985, the veteran sought treatment for 
complaints of persistent pain to his left and right shins, which 
was aggravated by regular running and marching activities.  An 
evaluation demonstrated visual alteration of his left and right 
shins.  Unresolved pathology was assessed.  At an examination 
conducted two weeks later, the veteran complained, in pertinent 
part, of pain to palpation along the anterior aspect of the right 
and left lower extremities which was aggravated by prolonged 
running and marching.  Chronic shin splints of the right and left 
lower extremities was assessed.  At a May 1985 follow-up visit at 
the Podiatry Clinic, the veteran reported that, although he 
continued to experience anterior leg pain, this leg pain was 
improved.  The assessment of right and left shin splints was 
given.  

In April 1986, the veteran sought treatment, in relevant part, 
for complaints of lower leg pain for the previous two weeks.  He 
explained that he experienced such pain when he bent, stretched, 
and ran for less than three miles.  Examination showed that the 
veteran had full motion of his knees.  Approximately three weeks 
later, the veteran complained of pain in both of his legs.  
Examination showed no deformity of his legs and intact ranges of 
motion.  One week later, in May 1986, the veteran again sought 
treatment for complaints of pain in both legs for the past year.  
Examination showed no edema or redness.  At a June 1986 treatment 
session for pes planus, the veteran also described a "long" 
history of shin splints.  

A periodic in-service examination conducted in January 1987 
revealed that the veteran's lower extremities were normal.  Three 
months later, in April 1987, the veteran sought treatment, in 
relevant part, for complaints of painful anterior lower legs upon 
long marching, standing, running, and jumping.  

In September 1994, the veteran was treated for multiple problems, 
including his legs and shins.  In December 1994, the veteran 
sought treatment for complaints of shin splints for the previous 
seven to eight months.  At a separation examination which was 
conducted in June 1995, the veteran reported that he had 
previously experienced, or was experiencing at that time, cramps 
in his legs.  This evaluation revealed that the veteran's lower 
extremities were normal.  

The only post-service medical record which has been obtained and 
associated with the claims folder during the current appeal is a 
report of a VA general medical examination conducted in April 
1996.  (A complete and thorough review of the claims folder 
indicates that the veteran has not identified any additional 
sources of relevant treatment or examination.)  

According to the report of the April 1996 VA general medical 
examination, the veteran reported that he experienced pain at the 
bottom of his feet when he stood in one place for over two hours 
and that sometimes this pain shot through his legs.  
Additionally, he claimed that he had had bilateral shin splints 
in the past, but currently had none.  Specific evaluation for 
shin splints was negative.  X-rays taken of both of his knees 
were negative.  The examiner concluded, in pertinent part, that 
the veteran had a history of shin splints, but none was found on 
current examination.  

The Board of Veterans' Appeals (Board) acknowledges that the 
service medical records indicate that the veteran was treated for 
shin splints on several occasions during his second period of 
active duty, including one occasion where they were described as 
"chronic."  Significantly, however, at the April 1996 VA 
general medical examination (the report of which is the only 
post-service medical record contained in the claims folder), the 
veteran himself admitted that, although he had previously had 
shin splints, he did not have them at the time of this 
post-service evaluation.  In fact, this examination was negative 
for shin splints.  

What is significant about the post-service evidence described 
above is that no competent medical evidence has been presented to 
show current shin splints which are attributable to the veteran's 
military service.  As noted earlier, competent medical evidence 
of a nexus between any current disability and the veteran's 
active military service is required for a finding of a 
well-grounded claim.  See Jones v. Brown, 7 Vet.App. 134 (1994).  
Such evidence is lacking in this case.  In other words, no one 
with sufficient expertise has provided an opinion that the 
veteran indeed has shin splints currently, which are in turn 
traceable to the problems he experienced in service, or to any 
continued symptoms since service.  As noted above, shin splints 
at one point were described as a chronic condition; however, the 
Board finds that such an assessment made so long ago, when the 
veteran was being seen regularly for this difficulty, is not 
dispositive, especially in light of more recent negative 
findings.  Consequently, the veteran's claim of service 
connection for shin splints is not well grounded.  Caluza, supra.  

II.  Right Knee Scar

According to the service medical records from the veteran's first 
period of active military duty, he fell in August 1975 and 
injured his right knee.  At the VA general medical and orthopedic 
examinations which were conducted in September 1977, 
approximately three months after the veteran's discharge from 
active service, the veteran made no complaints regarding the scar 
on his right knee.  These evaluations, in fact, provided no 
findings, or diagnosis, of a scar on the veteran's right knee.  

The service medical records from the veteran's second period of 
active military duty indicate that a periodic evaluation 
completed in January 1987 revealed the presence of a 
three-centimeter scar on the veteran's right knee.  At an April 
1987 treatment session for painful foot arches and anterior lower 
legs, the examiner noted that the veteran's three-centimeter 
right knee scar was asymptomatic.  Additionally, the separation 
examination conducted in June 1995 confirmed the presence of a 
lateral scar across the veteran's right knee.  

According to the report of the April 1996 VA general medical 
examination, the veteran maintained that he had a scar on his 
right knee as a result of a fall.  Physical examination revealed 
the presence of a small, two-inch scar on the lateral aspect of 
the veteran's right knee which was not hypertrophic or tender.  
The veteran could extend his right knee to zero degrees and flex 
to 140 degrees.  The examiner concluded that the veteran had a 
minimal scar on his right lateral knee which was not hypertrophic 
or painful.  

Based on this evidence, the RO, by the May 1996 rating action, 
granted service connection for a scar on the veteran's right knee 
and assigned a noncompensable evaluation for this disability.  
Throughout the current appeal, the veteran has asserted that a 
compensable disability evaluation is warranted for this 
service-connected scar.  However, he has not provided any 
specific argument regarding this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
disability is rated on the basis of specific criteria identified 
by diagnostic codes.  38 C.F.R. § 4.27 (1998).  Because the 
veteran has appealed from an initial award, consideration will be 
given as to whether a compensable rating was warranted for any 
period of time during the pendency of his claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Currently, the service-connected scar on the veteran's right knee 
is evaluated as noncompensably disabling.  According to the 
pertinent diagnostic codes, evidence of a superficial, poorly 
nourished scar with repeated ulceration warrants the assignment 
of a 10 percent disability evaluation.  38 C.F.R. § 4.118, 
Code 7803 (1998).  Additionally, Diagnostic Code 7804 provides 
that evidence that a superficial scar is tender and painful on 
objective demonstration will result in the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.118, Code 7804 
(1998).  Furthermore, a service-connected scar may also be 
evaluated based upon the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805 (1998).  

In this regard, the Board notes that evidence of limitation of 
flexion of the knee to 60 degrees warrants the assignment of a 
noncompensable disability evaluation, and evidence of limitation 
of flexion of the joint to 45 degrees will result in the 
assignment of a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Code 5260 (1998).  Additionally, limitation of extension of the 
knee to 5 degrees warrants the assignment of a noncompensable 
disability evaluation, while evidence of limitation of extension 
of the joint to 10 degrees will result in the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.71a, Code 5261 
(1998).  

As the Board has discussed, the only post-service medical record 
which has been obtained and associated with the claims folder 
during the current appeal is a report of a VA general medical 
examination conducted in April 1996.  

Significantly, the report of the April 1996 examination indicates 
that the veteran has full range of motion of his right knee.  See 
38 C.F.R. § 4.71a, Plate II (1998).  Additionally, there is no 
suggestion that the scar causes pain or other functional debility 
that equates to limitation of motion.  Consequently, a 
compensable disability evaluation for the service-connected scar 
on the veteran's right knee based upon evidence of limitation of 
function is not warranted.  38 C.F.R. § 4.118, Code 7805 (1998).  
See also 38 C.F.R. § 4.71a, Codes 5260 and 5261 (1998).  
Additionally, the April 1996 evaluation shows that the 
service-connected scar on the veteran's right knee is not tender, 
painful, or hypertrophic.  Additionally, there is no suggestion 
of ulceration.  Therefore, a compensable rating for this scar 
under other potentially applicable diagnostic codes is clearly 
not warranted.  38 C.F.R. § 4.118, Codes 7803 and 7804 (1998).  

Consequently, the Board concludes that a complete and thorough 
review of the evidence indicates that a compensable evaluation is 
not warranted for the service-connected scar on the veteran's 
right knee.  In addition, the Board concludes, for the reasons 
set out above, that a compensable rating for this scar is not 
warranted at any time during the pendency of this claim.  See 
Fenderson, supra.  


ORDER

Service connection for shin splints is denied.  

A compensable disability rating for a service-connected right 
knee scar is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

